UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6736



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAMON PACHECO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-99-89, CA-01-690-3)


Submitted:   September 10, 2001       Decided:   September 21, 2001


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ramon Pacheco, Appellant Pro Se. Nicholas Stephan Altimari, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ramon Pacheco seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, although we grant Pacheco’s

motion to file a supplemental brief, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   United States v. Pacheco, Nos. CR-99-89; CA-01-690-3 (E.D.

Va. Feb. 15, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2